              Case 3:19-cr-00226-RS Document 55 Filed 06/26/19 Page 1 of 4



   DAVID L. ANDERSON (CABN 149604)
 1 United States Attorney

 2 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 3
   CASEY BOOME (NYBN 5101845)
 4 RYAN REZAEI (CABN 285133)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          casey.boome@usdoj.gov
 8        ryan.rezaei@usdoj.gov
 9 Attorneys for United States of America

10                                UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12                                    SAN FRANCISCO DIVISION
13
                                                 ) NO. CR 19-226 RS
14   UNITED STATES OF AMERICA,                   )
                                                 ) STIPULATION AND [PROPOSED]
15         Plaintiff,                            ) PROTECTIVE ORDER RE: DISCOVERY
                                                 )
16      v.                                       )
     LORENZO LEE,                                )
17     a/k/a “O.G.,”                             )
     JEFFREY MCCOY,                              )
18   ANTHONY BROWN,                              )
       a/k/a “Ant Man,”                          )
19   DESHAWNTE GAMBOA,                           )
     DEBORAH POLK,                               )
20   EVAN MARTINEZ-DIAZ,                         )
     MAGO AGUILAR-PACHECO,                       )
21   CESAR ALVARADO,                             )
     JESSE LOPEZ, III,                           )
22   JOSE DELGADILLO,                            )
       a/k/a “Tepa,”                             )
23   MARCO DELGADILLO,                           )
       a/k/a “Tonio,”                            )
24   LUIS TORRES-GARCIA,                         )
       a/k/a “Guero,” and                        )
25   TIMOTHY PEOPLES,                            )
       a/k/a “Tee,”                              )
26                                               )
           Defendants.                           )
27                                               )
28
     [PROPOSED] PROTECTIVE ORDER
     No. 19-CR-0226 RS
               Case 3:19-cr-00226-RS Document 55 Filed 06/26/19 Page 2 of 4




 1          The government and the defendants in the above-captioned matter, by and through undersigned

 2 counsel, hereby stipulate and request that the Court enter the following Protective Order governing the

 3 production of discovery in this action. The parties agree that this Protective Order shall apply to

 4 discovery deemed “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER” produced prior to and

 5 after the date on which the Court signs the Protective Order. The parties further agree that this

 6 Protective Order does not enlarge or alter their respective obligations under Federal Rule of Criminal

 7 Procedure 16.

 8          The defendants are currently charged with various drug-related offenses in an 18-count

 9 Indictment. In the near future, the United States will produce sensitive discovery, including wiretap and

10 electronic communication-related documents, law enforcement reports, and other documents and

11 evidence that contain information concerning confidential sources, uncharged third parties, and areas of

12 investigation that are not yet completed (hereinafter collectively referred to as “Protected Information”).

13 Many of these sensitive documents are currently under seal by order of the Court.

14          As such, the parties agree that the Court should order that the Protected Information be made

15 available to the attorneys for the defendants subject to the following Protective Order limiting the

16 dissemination of this information.

17          To ensure that Protected Information is not subject to unauthorized disclosure or misuse,

18          IT IS HEREBY ORDERED that all Protected Information be marked as “CONFIDENTIAL-

19 SUBJECT TO PROTECTIVE ORDER” by the United States when produced to the defense. Defense

20 counsel of record, his or her investigators, assistants, employees, and independent contractors

21 (collectively, “the defense team”) may review with defendant all discovery material produced by the

22 government. No member of the defense team shall provide any defendant with copies of, or permit any

23 defendant to make copies of, or have unsupervised access to, the Protected Information. The

24 government and defense counsel are ordered to, and shall continue to, work together to ensure that these

25 materials are protected, but that each defendant has as much access to the materials as can be provided

26 consistent with this Court’s Order.
27          Defense counsel also may provide copies of Protected Information to any experts retained to

28 assist with the preparation of the defense in the captioned case, to any appellate counsel, and to any new
     [PROPOSED] PROTECTIVE ORDER                     2
     No. 19-CR-0226 RS
                Case 3:19-cr-00226-RS Document 55 Filed 06/26/19 Page 3 of 4




 1 defense counsel. Defendants, all members of the defense team, any appellate counsel, any new defense

 2 counsel, and any experts who receive Protected Information under this Protective Order shall be

 3 provided a copy of this Protective Order along with those materials and shall initial and date the

 4 Protective Order reflecting their agreement to be bound by it. This Protective Order shall also apply to

 5 any copies made of any materials covered by this Protective Order.

 6          The materials provided pursuant to this Protective Order may only be used for the specific

 7 purpose of preparing or presenting a defense in this matter, unless specifically authorized by the Court.

 8          IT IS FURTHER ORDERED that, if any defendant disagrees that material should be Protected

 9 Information, counsel for such defendant shall meet and confer with the United States regarding the

10 issue, and the United States may, at its option, de-designate material as Protected Information. If the

11 parties cannot agree on whether material should remain Protected Information, defendant may file a

12 motion with the Court. Until the Court rules on that motion, all materials designated as Protected

13 Information shall continue to be treated as Protected Information.

14          IT IS FURTHER ORDERED that neither the defendants nor any member of the defense team

15 shall provide any Protected Information to any third party (i.e., any person who is not a member of the

16 defense team) or make any public disclosure of the same, other than in a sealed court filing, without the

17 government’s express written permission or further order of this Court. However, the defense team may

18 review Protected Information with a potential trial witness without the government’s permission,

19 provided that no member of the defense team shall provide a potential witness with copies of, or permit

20 a potential witness to make copies of, or have unsupervised access to, the Protected Information. If a

21 party files a pleading that references, contains, or attaches Protected Information subject to this

22 Protective Order, that filing must be under seal.1

23          IT IS FURTHER ORDERED that, if after the conclusion of the case, any defendant is

24 represented by new counsel and files a motion pursuant to 28 U.S.C. § 2255, the United States will

25 provide new counsel with the documents and materials subject to and under the terms of this Protective

26 Order. This stipulation is without prejudice to any party applying to the Court to modify the terms of
27          1
            This Order authorizes such filings under seal, and the parties are not required to seek additional
28 authorization from the Court to do so.
     [PROPOSED] PROTECTIVE ORDER                      3
     No. 19-CR-0226 RS
               Case 3:19-cr-00226-RS Document 55 Filed 06/26/19 Page 4 of 4




 1 any protective order, with respect to pro se litigation pursuant to 28 U.S.C. § 2255 or otherwise. This

 2 Court shall retain jurisdiction to modify this Protective Order upon motion of any party even after the

 3 conclusion of district court proceedings in this case.

 4 DATED: June 26, 2019                                     Respectfully submitted,
                                                            DAVID L. ANDERSON
 5                                                          United States Attorney
 6
                                                                  /s/ Casey Boome
 7                                                          CASEY BOOME
                                                            Assistant United States Attorney
 8
                                                                /s/ with permission
 9                                                          ETHAN ATTICUS BALOGH
10                                                          Attorney for Marco Delgadillo

11                                                              /s/ with permission
                                                            RICHARD B. MAZER
12                                                          Attorney for Lorenzo Lee

13                                                              /s/ with permission
                                                            CANDIS MITCHELL
14                                                          Attorney for Anthony Brown
15                                                              /s/ with permission
16                                                          SCOTT A. SUGARMAN
                                                            Attorney for Timothy Peoples
17
                                                                /s/ with permission
18                                                          JAMES SCOTT THOMSON
                                                            Attorney for Deshawnte Gamboa
19
                                                                /s/ with permission
20                                                          JESSICA WALSH
21                                                          Attorney for Jose Delgadillo

22                                                              /s/ with permission
                                                            RANDY SUE POLLOCK
23                                                          Attorney for Deborah Polk
24

25 IT IS SO ORDERED.

26 DATED: June _____,
               26     2019
                                                            HON. RICHARD SEEBORG
27                                                          United States District Judge
28
     [PROPOSED] PROTECTIVE ORDER                     4
     No. 19-CR-0226 RS
